Evans, Judge.
Hayley Realty Company sued William Alton Green way for the balance due on two promissory notes. Greenway filed an answer denying the indebtedness, and he also filed a third-party complaint against Fuller, Dodd, Lee and Greenway Piano and Organ Co., Inc., contending that said third-party defendants had entered into an agreement with Greenway to hold him harmless as to any liability under said claim.
The case proceeded to trial before the court, without a *164jury, and judgment was rendered against defendant Greenway in favor of plaintiff; and judgment was also rendered against defendant Greenway and in favor of the third-party defendants. Defendant appeals. Held:
Submitted January 8, 1973
— Decided February 13, 1973.
Gettle & Fraser, Sherman Fraser, for appellant.
Dodd, Driver & McClatchey, Devereaux F. McClatchey, IV, for appellees.
Defendant Greenway contends the third-party defendants had contracted to release him and hold him harmless as to any liability under plaintiffs claim, and that same presented a question of law, and not a question of fact; and that the lower court erred in holding him personally responsible on the notes executed by him. Defendant Greenway admitted that he had executed the notes as "an individual obligation,” and contended further that his personal and individual obligations and affairs were so entwined with the business of the Greenway Piano & Organ Co., Inc. (which business had been bought by Fuller, Dodd and Lee), that same became a part of the liabilities of the aforementioned corporate defendant.
There was evidence before the trial court from which he could have decided for or against defendant William Alton Greenway on this issue. Thus, we are not authorized to overturn the finding by the trial court. Bray v. Arnold, 14 Ga. App. 221 (3) (80 SE 669).

Judgment affirmed.


Hall, P. J., and Clark, J., concur.